DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 08/16/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Claim Objections
Claim 20 is objected to because of the following informalities:  The claim recites “…each individual accumulator of the plurality of accumulators is individually connected to a different individual digital pixel…” and “…each individual accumulator of the plurality .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. Pub. No. 20100194956) in view of Kobayashi (U.S. Pub. No. 20080284888).
Regarding claim 1, Yuan discloses:
An imaging device comprising:
an image detector that includes an array of digital pixels (pixel array 305 organized in N.sub.r rows and N.sub.c of pixels 400 where a pulse from comparator 402 is recorded by 1-bit memory 403 and output through digital buffer 414 onto a digital column bus, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10), each digital pixel including an output that provides a digital pixel output pulse each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage 
a readout circuit connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the readout circuit including a plurality of accumulators, each of the plurality of accumulators associated with a respective digital pixel (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, further as seen in par. 84-91 and Fig. 10 each counter 501 of a j-th column includes a 1-n row array of SRAM, each SRAM of which is m-bit long, and each n-th row of SRAM (n,j) in the j-th column stores the corresponding m-bit count of 
reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses (each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel and where at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and quantized by the column-wise ADC, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10).
Yuan is silent with regards to the readout circuit being an integrated circuit.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include making readout circuits such as Yuan’s SRAM in the form of an integrated circuit.  This is advantageous in that the circuits such as the SRAM can be made small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the readout circuit being an integrated circuit.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.  Kobayashi discloses in par. 75-78 and Fig. 14 (see also par. 40, 41, 54 and Fig. 2 for context) that a sensor chip 2 with pixels 4 can be stacked/laminated to a logic chip 63 with memories 65 where it can be seen that the memories 65 each store a digital signal S4 (S14) in correspondence with each pixel 4.  As can be seen in par. 78 this is advantageous in that it is possible to achieve consistency with processing timing of a processing circuit in a subsequent stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.

Regarding claim 3, Yuan further discloses:
each digital pixel includes:
a photodiode (photodiode 408, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10);
an integration capacitor arranged to receive a photocurrent from the photodiode at an input and to store charge developed from the photocurrent, the integration capacitor coupled between the input and a reset voltage (capacitance of FD, where V.sub.n is formed, that exists between the FD and V.sub.d during exposure photocurrent from photodiode 408 discharges V.sub.n and when V.sub.n falls below V.sub.ref comparator 402 turns on internal shutter 410 (transistor) and resets the FD to V.sub.rst, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10); and
a comparator coupled to the input that generates the digital pixel output pulse when the stored charge exceeds the threshold (comparator 402 where when V.sub.n falls below V.sub.ref, comparator 402 turns on internal shutter 410 and resets the FD to V.sub.rst and a pulse from comparator 402 is recorded by 1-bit memory 403, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10).
Regarding claim 4, Yuan further discloses:

Regarding claim 5, Yuan further discloses:
controller samples a first accumulator at a first rate and, based on information in the first accumulator, samples a second accumulator (each SRAM is m-bit long and is implemented using D-flip-flops (DFF) meaning each time the bits of the D-flip-flops of the counter are sampled, and a newly added value changes from a previous value (threshold to change values of the D-flip-flop), the values of the bits of the D-flip-flops changes and must be sampled for the next addition, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10).

Regarding claim 7, while Yuan discloses reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses as previously shown, Yuan is silent with regards to sampling a first accumulator of the plurality of accumulators at a first rate and a second accumulator of the plurality of accumulators at second rate that is different than the first rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include sampling different pixels of an image sensor multiple times and at different speeds based on a varying illuminations being received by different pixels of the scene being imaged.  This is advantageous in that pixels do not saturate before being sampled so that a high dynamic range image can be formed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sampling different pixels of an image sensor multiple times and at different speeds based on a varying illuminations being received by different pixels of the scene being imaged.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007). In this case since Yuan discloses reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses and since rate of change of charge of a FD region, such as in Yuan’s, changes over time based on the intensity or amount 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 8, see the rejection of claims 1 and 5 and note that the limitations of claim 8 were shown.
Regarding claim 9, see the rejection of claims 8 and 6 and note that the limitations of claim 9 were shown.
Regarding claim 10, see the rejection of claims 8 and 7 and note that the limitations of claim 10 were shown.
Regarding claim 11, Yuan further discloses:
accumulators are counters and the method further includes incrementing the accumulator to which the digital pixel output is assigned each time a digital pixel output pulse is received (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number 
Regarding claim 20, Yuan discloses:
An imaging device comprising:
an image detector that includes an array of digital pixels (pixel array 305 organized in N.sub.r rows and N.sub.c of pixels 400 where a pulse from comparator 402 is recorded by 1-bit memory 403 and output through digital buffer 414 onto a digital column bus, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10), each digital pixel including an output that provides a digital pixel output pulse each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage V.sub.ref of the comparator, the output of the comparator (.phi..sub.rst2) resets the floating drain and an overflow event is recorded by a MOS capacitor M3 in the 1-bit memory where M3 is regularly read and reset by the column slice counter to count the overflow number and at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and 
a readout circuit connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the readout circuit including a plurality of accumulators, each of the plurality of accumulators associated with a different digital pixel in the array of digital pixels (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, further as seen in par. 84-91 and Fig. 10 each counter 501 of a j-th column includes a 1-n row array of SRAM, each SRAM of which is m-bit long, and each n-th row of SRAM (n,j) in the j-th column stores the corresponding m-bit count of the n-th row pixel (n,j) in the j-th column, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9, 10); and
reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses (each SRAM holds the self-reset number 
Yuan is silent with regards to the readout circuit being an integrated circuit.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include making readout circuits such as Yuan’s SRAM in the form of an integrated circuit.  This is advantageous in that the circuits such as the SRAM can be made small.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the readout circuit being an integrated circuit.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to the reading the accumulators being done with a controller.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a controller, such as a CPU, to control clocking and readout of accumulators, such as Yuan’s SRAM.  This is advantageous in that a controller/CPU can be used to control clocks of the apparatus as well as read out and 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Yuan is silent with regards to each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.  Kobayashi discloses in par. 75-78 and Fig. 14 (see also par. 40, 41, 54 and Fig. 2 for context) that a sensor chip 2 with pixels 4 can be stacked/laminated to a logic chip 63 with memories 65 where it can be seen that the memories 65 each store a digital signal S4 (S14) in correspondence with each pixel 4.  As can be seen in par. 78 this is advantageous in that it is possible to achieve consistency with processing timing of a processing circuit in a subsequent stage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each individual accumulator of the plurality of accumulators is individually connected to different individual digital pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697